Citation Nr: 1129497	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  08-03 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether the appellant may be recognized as the surviving spouse of the Veteran for the purpose of VA death benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1959 to September 1961, and from October 1961 to October 1967.  He died in August 1994.  The appellant seeks status as the surviving spouse of the Veteran for the purpose of eligibility for Department of Veterans Affairs (VA) death benefits.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 decision by the above Department of Veterans Affairs (VA) Regional Office (RO), which denied the appellant's claim for death benefits.


FINDINGS OF FACT

The weight of the evidence is against a finding that the appellant was the Veteran's spouse at the time of his death, because the evidence of record includes a divorce decree dated many years prior to his death, and there is no indication that the Veteran and appellant re-married or cohabitated after the divorce.


CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving spouse of the Veteran for purposes of VA benefits.  38 U.S.C.A. § 101(3), 103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(j), 3.50, 3.205, 3.206 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Congress, in enacting the VCAA, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Where the law, and not the evidence, is dispositive of a claim, the VCAA is not applicable.  Id. (VCAA not applicable to a claim for non-service-connected pension when the claimant did not serve on active duty during a period of war, as required by law).  The Court has held that, when the interpretation of a statute is dispositive of the issue on appeal, neither the duty-to-assist nor the duty-to-notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 5-2004 (June 23, 2004).

Because the law is dispositive in the instant appeal, the Board finds that the provisions of the VCAA are not applicable to this appellant's claim as to her claimed status as the surviving spouse of the Veteran.  Nonetheless, the Board notes that the January 2008 Statement of the Case (SOC) contained the regulations pertaining to eligibility for status as a surviving spouse for the purpose of VA death benefits.  The claim was subsequently readjudicated in the October 2008 Supplemental Statement of the Case (SSOC).  As discussed in the body of the present decision, numerous statements have been submitted by the appellant pertaining to the validity of her marriage to the Veteran.  She has demonstrated knowledge of, and has acted upon, the information and evidence necessary to substantiate her claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that the appellant had demonstrated actual knowledge of the information and evidence necessary to establish the claim).  The appellant has not identified any further pertinent evidence necessary to decide her claim.

The Board concludes that no further notification or development of evidence is required.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the appellant.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Recognition as a Surviving Spouse

A.  Applicable Law

Under statute and regulation, the term "marriage" means a marriage valid under the law of the place where the parties resided at the time of marriage or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c) (West 2002 & Supp. 2010); 38 C.F.R. § 3.1(j) (2010).  In this case, the Veteran and the appellant both resided in Texas when they were married in November 1967, when they were divorced in Texas in April 1975, and when the right to death benefits accrued when the Veteran died in Texas in August 1994.

A "spouse" is defined as a person of the opposite sex whose marriage to the veteran meets the requirements of 38 C.F.R. § 3.1(j).  38 C.F.R. § 3.50(a).  The pertinent regulation regarding surviving spouses further provides that, "[e]xcept as provided in § 3.52, 'surviving spouse' means a person of the opposite sex whose marriage to the veteran meets the requirements of § 3.1(j) and who was the spouse of the veteran at the time of the veteran's death and: (1) who lived with the veteran continuously from the date of the marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without fault of the spouse; and (2) [e]xcept as provided in § 3.55, has not remarried or has not since the death of the veteran . . . lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person."  38 C.F.R. § 3.50(b).  This regulation is based upon 38 U.S.C.A. § 101(3).

The requirement that there must be continuous cohabitation from the date of the marriage to the date of death of the veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the veteran without the fault of the surviving spouse.  38 C.F.R. § 3.53(a).  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  Id.  Furthermore, the statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  38 C.F.R. § 3.53(b).

38 C.F.R. § 3.55 provides that, in general, entitlement to VA benefits as a surviving spouse terminates with the remarriage of the surviving spouse, and cannot be reinstated until the subsequent marriage has ended, such as by death, divorce, or annulment.  This regulation, however, does not pertain to the present matter, because, although the appellant has remarried, she was not the Veteran's spouse at the time of his death, as discussed below.

In the absence of conflicting information, proof of marriage by a copy of the public record of marriage containing sufficient data to identify the parties, date and place of marriage, and the number of prior marriages if shown on the official record along with a certified statement by the appellant concerning the date, place, and circumstances of the dissolution of any prior marriage may be accepted as establishing a valid marriage.  Where there is conflicting information, proof of termination of a prior marriage will be shown by proof of death or a certified copy or abstract of a final divorce decree or annulment.  38 C.F.R. § 3.205(a), (b).  The validity of a divorce decree regular on its face will be questioned by VA only when such validity is put in issue by a party thereto or a person whose interest in a claim for VA benefits would be affected thereby.  38 C.F.R. § 3.206.  

B.  Facts and Analysis
 
In this case, the Veteran, who had qualifying military service, died in August 1994.  The RO has denied the appellant's claim for VA benefits as a surviving spouse of the Veteran.  The basis for the denial is that the evidence of record shows that the appellant and Veteran obtained a divorce in 1975, and thus, the appellant was not the Veteran's spouse at the time of his death.  Thus, the issue raised by the appellant in this case is whether she had a valid marriage to the Veteran when he died, and can thus be recognized as his surviving spouse for VA benefits purposes.

The appellant contends that her late husband, the Veteran, was physically abusive, and in fact, shot her in the back on one occasion.  She had to terminate the marriage in order to protect herself.  

In support of her contentions, she submitted records from the Social Security Administration (SSA), a marriage license, and a divorce decree.  The marriage certificate shows that the Veteran and the appellant were married in Texas in November 1967.  They obtained a divorce in April 1975.  As stated above, the Veteran died in August 1994.

According to the SSA records, the appellant remarried to someone other than the Veteran, and there is no indication that she ever remarried the Veteran or that they ever lived together after their divorce.  She does not dispute the validity of the 1975 divorce decree, and there is no indication in the record that the divorce was not properly granted under Texas law.

The appellant has submitted an August 1993 lumbar spine X-ray report indicating the presence of a bullet overlying the left transverse process of L4.     

While the Board does not question the credibility of the appellant's statements as to the abuse suffered in her marriage to the Veteran, the evidence demonstrates that she was no longer his spouse at the time of his death in 1994.  The law does not provide for exceptions to the requirement that a surviving spouse must be the spouse of the veteran at the time of his or her death.  38 C.F.R. § 3.50(b).  Thus, the appellant is not entitled to recognition as the surviving spouse of the Veteran for purposes of VA benefits, and her claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).
 

ORDER

The appellant's claim of entitlement to recognition as the surviving spouse of the Veteran is denied.



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


